257 P.3d 508 (2011)
2011 UT App 187
STATE of Utah, Plaintiff and Appellant,
v.
Luis Mirio CERON, Defendant and Appellee.
No. 20090489-CA.
Court of Appeals of Utah.
June 9, 2011.
Mark L. Shurtleff and Laura B. Dupaix, Salt Lake City, for Appellant.
Ronald Fujino, Salt Lake City, for Appellee.
Before Judges McHUGH, ROTH, and CHRISTIANSEN.

MEMORANDUM DECISION
McHUGH, Associate Presiding Judge:
¶ 1 The State appeals from the magistrate's pretrial order dismissing with prejudice the refiled information charging defendant Luis Ceron with one count of attempted murder with injury, see Utah Code Ann. § 76-5-203(2) (2008), and one count of aggravated kidnapping, see id. § 76-5-302.[1] The State argues that the magistrate erred when it dismissed Ceron's case with prejudice based on its conclusion that the prosecutor violated the standards articulated in State v. Brickey, 714 P.2d 644 (Utah 1986).
¶ 2 For the reasons stated in State v. Pacheco-Ortega, 2011 UT App 186, 257 P.3d 498, we reverse.
¶ 3 WE CONCUR: STEPHEN L. ROTH and MICHELE M. CHRISTIANSEN, Judges.
NOTES
[1]  See State v. Pacheco-Ortega, 2011 UT App 186, ¶¶ 2-7, 257 P.3d 498, the case of Ceron's codefendant that was briefed concurrently with this case, for a detailed recitation of the facts relevant to this appeal.